Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Purcell on 12/17/2021.
 
Amendments were entered as following:
(Currently Amended)  A method comprising:
generating a first annotation tree for an annotated dialog act, the first annotation tree including a root node for the annotated dialog act and leaf nodes for each non-null annotation tag for the annotated dialog act, the annotated dialog act being associated with a conversation identifier of a conversation, and the leaf nodes each including a previous discourse node corresponding to a previous discourse tag in the annotated dialog act;
generating an annotation identifier for each node in the first annotation tree, each annotation identifier being unique within the conversation identifier; and
writing, based on the first annotation tree, [[an]] a corresponding annotation record for each node of the first annotation tree, wherein [[the]] corresponding annotation records are independent data structures that link each corresponding node of 
[[the]] a first corresponding annotation record for the root node lacks a parent identifier,
[[the]] one or more second corresponding annotation records for non-root nodes include a parent identifier, the parent identifier referencing the annotation identifier of the parent, and 
[[the]] a given corresponding annotation record for the node corresponding to the previous discourse node includes [[an]] a given annotation identifier for a corresponding subsequent discourse record, the subsequent discourse record corresponding to a given leaf node in a second annotation tree that is also associated with the conversation identifier.

(Original)  The method of claim 1, wherein generating the annotation tree for the annotated dialog act includes:
determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and
inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag,
wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag.

(Previously Presented)  The method of claim 1, further comprising:
accessing the respective annotation records in response to a query; and 
returning one or more annotation records determined to be responsive to the query.

(Currently Amended)  The method of claim 1, further comprising:
corresponding annotation records to generate training examples for a dialog management engine; and
training the dialog management engine using the training examples.

(Currently Amended)  The method of claim 1, wherein the corresponding annotation record for each node includes text corresponding to the node.

(Currently Amended)  The method of claim 1, wherein the corresponding annotation records are stored in an unordered list.

(Previously Presented)  The method of claim 1, wherein the first annotation tree represents a first turn in the conversation and the second annotation tree represents a second turn in the conversation, the first turn and the second turn are separated by at least one intervening turn.

(Currently Amended)  A system comprising:
at least one processor;
a dialog input device;
a dialog output device; and
memory storing instructions that, when executed by the at least one processor performs operations including:
receiving input dialog acts of a dialog act via the dialog input device and receiving output dialog acts of the dialog act via the dialog output device,
generating, based on the input dialog acts and based on the output dialog acts, an annotation tree for the dialog act, the annotation tree for the dialog act including a plurality of nodes, and 
generating, based on annotations of the input dialog acts and annotations of the output dialog acts included in the annotation tree, hierarchical annotation records for the dialog act, wherein the hierarchical annotation records for the dialog act are independent data structures that link each corresponding node, of the plurality of nodes of the annotation tree, to one or more corresponding additional nodes, of the plurality of nodes 
a root record specifying a conversation identifier and [[an]] a root record annotation identifier,
a plurality of non-root records each including: 
[[an]] a corresponding non-root record annotation identifier, and
a parent identifier, the parent identifier being [[an]] a given annotation identifier of another record, 
wherein at least some of the non-root records further include [[an]] a corresponding annotation tag.

(Currently Amended)  The system of claim 8, wherein the root record further specifies an indication of a speaker for the dialog act.

(Currently Amended)  The system of claim 8, wherein 

(Currently Amended)  The system of claim 8, wherein the corresponding annotation tag is selected from a group, the group including a subsequent discourse tag, a dialog act type, a dialog error, and a previous discourse tag.

(Currently Amended)  The system of claim 11, wherein the corresponding annotation tag included in the at least some of the non-root records that identifies additional corresponding annotation identifier of an additional corresponding non-root and wherein the additional corresponding non-root includes at least additional corresponding annotation tag that represents a subsequent discourse tag.

(Currently Amended)  The system of claim 8, wherein at least some of the corresponding annotation tags represent a text span.

(Currently Amended)  The system of claim 8, wherein at least one dialog act, of the input dialog acts, represents an operational action performed by a user of the system.

(Currently Amended)  The system of claim 8, the memory further storing instructions that, when executed by the at least one processor, causes the system to perform operations including:
determining that a first corresponding non-root record associated with a given root record for a first corresponding conversation identifier links to a second corresponding non-root record associated with an additional given root record for a second corresponding conversation identifier;
generating a first new corresponding non-root record identifying the second corresponding non-root record in the parent identifier and having [[an]] a first new corresponding annotation tag that represents a subsequent discourse; and
generating a second new corresponding non-root record identifying the first corresponding non-root record in the parent identifier[[,]] and having [[an]] a second new corresponding annotation tag that represents a previous discourse that identifies the corresponding non-root record annotation identifier for the first new corresponding non-root record,
wherein the first conversation identifier and the second conversation identifiers are not sequential.

(Currently Amended)  A system comprising:
at least one processor;
a dialog input device;
a dialog output device;
a data store of hierarchical annotation records generated based on corresponding annotation trees, each of the corresponding annotation trees including a plurality of corresponding nodes, the hierarchical annotation records being independent data structures that link each corresponding node, of the plurality of corresponding nodes of the corresponding annotation trees, to one or more additional corresponding nodes, of the plurality of 
[[an]] a corresponding annotation identifier, 
a corresponding parent identifier, the corresponding parent identifier being [[an]] a given annotation identifier of an additional hierarchical annotation record, and
at least some of the non-root records further including [[an]] a corresponding annotation tag; and
memory storing instructions that, when executed by the at least one processor performs operations including:
receiving an input dialog act from the dialog input device,
generating a first new corresponding root record and one or more first new corresponding non-root records for the input dialog act,
receiving an output dialog act for output via the dialog output device that is responsive to the input dialog act, 
generating a second new corresponding root record and one or more second new corresponding non-root records for the output dialog act, at least one of the second new corresponding non-root records including [[an]] a given annotation tag linking back to a given non-root annotation record of one or more of the first new corresponding non-root records, and 
causing (a) the first new corresponding root record and the one or more first new corresponding non-root records for the input dialog act and (b) the second new corresponding root record and the one or more second new corresponding non-root records for the output dialog act to be stored in the data store as a new hierarchical annotation record.

(Currently Amended)  The system of claim 16, wherein linking back to [[a]] the given non-root annotation record of one or more of the first new corresponding non-root records given non-root annotation record with a subsequent discourse tag

(Currently Amended)  The system of claim 16, wherein [[the]] each corresponding annotation tag is selected from a group, the group including a subsequent discourse tag, a dialog act type, and a previous discourse tag.

(Currently Amended)  The system of claim 16, wherein the corresponding annotation tag of at least some of the one or more first new corresponding non-root nodes include a given annotation tag that represents a text span of the input dialog act.
 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 12/13/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
December 17, 2021